                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 QUINTEZ TALLEY,                                  )
                                                      Civil Action No. 2: 16-cv-1318
                                                  )
              Plaintiff,                          )
                                                      Chief United States Magistrate Judge
                                                  )
                                                      Cynthia Reed Eddy
 v.                                               )
                                                  )
 J. BURT, ANKRAM, and CONNEY,                     )
              Defendants.                         )
                                                  )


                                             ORDER

         On November 15, 2019, the Court orally granted Plaintiff Quintez Talley’s request to

proceed to trial pro se and allowed his court-appointed counsel to withdraw their appearance.

This Order provides the written justification for the Court’s oral ruling.

         On December 13, 2018, the Court began a search to secure pro bono counsel to represent

Talley at trial. On February 4, 2019, attorneys Matthew H. Sepp and Maureen K. Barber of the

law firm Morgan, Lewis & Bockius LLC, agreed to represent him. Counsel then began a

vigorous prosecution of the case, including attending multiple in-court conferences and

telephone conferences with the Court, retaining an expert witness, and filing, alia inter, a pre-

trial statement, a witness list, five motions in limine, responses to Defendants’ nine motions in

limine, a motion requesting that Talley attend trial without shackles or other restraints, and

proposed voir dire questions, jury instructions, and a verdict form, as well as preparing their case

for trial.

         During the final pre-trial conference held on November 15, 2019, the Friday before the

commencement of the trial on Monday, November 18, 2019, Talley orally requested that he be

allowed to proceed to trial pro se as he maintained that he did not agree with the trial strategy of


                                                  1
his counsel. After a lengthy discussion between the Court and Talley and his court-appointed

counsel, it became apparent to the Court that a fundamental disagreement about how to litigate

the case existed between Plaintiff and his court-appointed counsel. Accordingly, because the

attorney-client relationship between Plaintiff and his court-appointed counsel had been

irretrievably broken, Talley’s request was granted and his court-appointed counsel were

permitted to withdraw their appearance.1

       The Court expresses its gratitude to attorneys Mathew H. Sepp and Maureen K. Barber

and the law firm of Morgan, Lewis & Bockius LLC, for accepting this matter pro bono and for

the quality of their representation of their client. Lawyers who act pro bono fulfill the highest

service that members of the bar can offer to indigent parties and to the legal profession.

       So ORDERED this 20th day of November, 2019.



                                                      s/Cynthia Reed Eddy
                                                      Cynthia Reed Eddy
                                                      Chief United States Magistrate Judge

cc:    QUINTEZ TALLEY
       KT 5091
       SCI Fayette
       48 Overlook Drive
       LaBelle, PA 15450-0999
       (via U.S. First Class Mail)

       All counsel of record
       (via ECF electronic notification)



1
       At the end of the conference, after Talley’s motion to proceed pro se had been granted
and his counsel had been permitted to withdraw their appearance, Talley asked the Court if he
could rescind his request and have counsel represent him after all. However, because it was
apparent that the attorney-client relationship had been irrevocably broken the Court denied
Talley’s request to reinstate his court-appointed counsel. It should be noted that Talley
proceeded to trial pro se, where he demonstrated a command of the facts and the law and
competently presented his own case.
                                                 2
